Citation Nr: 0312907	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  95-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, and lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972, with 4 years and 10 months of prior service indicated, 
and from December 1981 to February 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In February 1998, the veteran appeared at the San Juan RO and 
testified at a personal hearing conducted by the undersigned 
Veterans Law Judge.  A hearing transcript is of record.

In June 1998, the Board remanded the matter for additional 
development.  After the requested development was completed 
by the RO and a supplemental statement of the case (SSOC) was 
issued in August 2000, the case was returned to the Board, 
where additional development was undertaken directly by the 
Board.

The issue of entitlement to service connection for 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine is the subject of the REMAND herein.  As this 
decision grants entitlement to service connection for 
degenerative disc disease of the lumbar spine, a remand of 
that issue is unnecessary.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
began during active service.




CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The regulations implementing the VCAA were published 
on August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The Board finds that VA has 
satisfied its duty to assist the veteran to the extent 
necessary to allow for a grant of the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§  1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a)(2002).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Here, the medical evidence includes a February 1990 CT scan 
of the lumbar spine, which revealed L5-S1 disc degeneration, 
bulging posteriorly in the midline and minimal bulging at L4-
5.  The record therefore contains competent evidence the 
veteran suffered from degenerative disc disease well before 
his February 1993 discharge from active service.  
Additionally, the October 2002 VA examiner diagnosed, among 
other things, L5-S1 degenerative disc disease and opined that 
such discogenic disease was related to service. 

In sum, the competent medical evidence shows that the 
veteran's current discogenic lumbar disability began in 
active military service.  Accordingly, the evidence supports 
a grant of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under regulations 
issued after enactment of the VCAA, and effective February 
22, 2002, the Board has been conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board developed the pending claim 
to obtain VA records and an examination, and the results of 
this development have been associated with the claims file. 
Additionally, the Board received evidence from the veteran.  
The agency of original jurisdiction (that is, the RO) has 
neither reviewed this evidence nor prepared an SSOC 
discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  Thus, in light of this new 
judicial precedent, the Board is compelled to remand this 
case to the RO for the issuance of an SSOC regarding all 
evidence received since the last issued SSOC.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the claims file and ensure 
that no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  
2.  Then, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must consider all evidence 
received since the August 2000 SSOC, 
including the evidence submitted by the 
veteran directly to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



